DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 14-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,216,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-9, 11, 14-17, and 19 of the instant application are obvious over patent claims 1-12 in that claims 1-12 of the patent are a variation of the limitations of claims 1-9, 11, 14-17, and 19 of the instant application. Claims 1-9, 11, 14-17, and 19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.
Instant Application 17/537,357
U.S. Patent 11,216,868
1. A method for expediting a checkout process comprising: collecting image data across an environment; 
1. A method comprising: collecting image data across an environment; 
maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects in space and time across the environment, the environmental object graph comprising at least a subset of objects having probabilistic object associations;
wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a first object and at least a shopper object, in the first region, detecting an interaction event between the first object and the shopper object, and updating the environmental object graph whereby the first object is probabilistically associated with the shopper object;
maintaining an object graph from the image data wherein the object graph is a data representation of computer vision classified objects in space and time across the environment, which includes detecting an interaction event between a product object and a shopper object, and updating the object graph whereby the product object is associated with the shopper object;
inspecting objects that are probabilistically associated with the shopper object and thereby generating a checkout list.
generating, using the object graph, a checkout list from a set of product objects that are associated with the shopper object.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 11,216,868. The following is a complete listing of the correspondence between the claims of the instant application and the claims of U.S. Patent 11,216,868.
Claims of Instant Application  
1
2
3
4
5
6
7
8
9
11
14
15
16
17
19
Claims of U.S. Patent 11,216,868
1
2
3
4
5
6
9
7
8
10
11
12
1
7
11



Claims 1-5, 8, 9, 11, 14-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12 of U.S. Patent No. 10,861,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-5, 8, 9, 11, 14-17, and 19 of the instant application are obvious over patent claims 1-7 and 12 in that claims 1-7 and 12 of the patent are a variation of the limitations of claims 1-5, 8, 9, 11, 14-17, and 19 of the instant application. Claims 1-5, 8, 9, 11, 14-17, and 19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.
Instant Application 17/537,357
U.S. Patent 10,861,086
1. A method for expediting a checkout process comprising: collecting image data across an environment; 
1. A method comprising: collecting image data across an environment; 
maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects in space and time across the environment, the environmental object graph comprising at least a subset of objects having probabilistic object associations;
wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a first object and at least a shopper object, in the first region, detecting an interaction event between the first object and the shopper object, and updating the environmental object graph whereby the first object is probabilistically associated with the shopper object;
maintaining an object graph from the image data wherein the object graph is a data representation of associations of computer vision classified product objects and shopper objects; wherein maintaining the object graph comprises at least one instance of: in a first region captured in the image data, classifying a product object and at least a shopper object, in the first region, detecting an interaction event between the product object and the shopper object, and updating the object graph whereby the product object is associated with the shopper object;
inspecting objects that are probabilistically associated with the shopper object and thereby generating a checkout list.
generating a checkout list from product objects associated with the shopper object in the object graph.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 10,861,086. The following is a complete listing of the correspondence between the claims of the instant application and the claims of U.S. Patent 10,861,086.
Claims of Instant Application
1
2
3
4
5
8
9
11
14
15
16
17
19
Claims of U.S. Patent 10,861,086
1
2
3
4
5
1
1
7
12
1
1
1
6



Claims 1-5, 8, 9, 11, 13-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 12 and 14 of U.S. Patent No. 10,614,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-5, 8, 9, 11, 13-17, 19, and 20 of the instant application are obvious over patent claims 1-6, 11, 12 and 14 in that claims 1-6, 11, 12 and 14 of the patent are a variation of the limitations of claims 1-5, 8, 9, 11, 13-17, 19, and 20 of the instant application. Claims 1-5, 8, 9, 11, 13-17, 19, and 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.
Instant Application 17/537,357
U.S. Patent 10,614,514
1. A method for expediting a checkout process comprising: collecting image data across an environment; 
1. A method for a checkout process comprising: collecting image data across an environment; 
maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects in space and time across the environment, the environmental object graph comprising at least a subset of objects having probabilistic object associations;
wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a first object and at least a shopper object, in the first region, detecting an interaction event between the first object and the shopper object, and updating the environmental object graph whereby the first object is probabilistically associated with the shopper object;
maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects across the environment, the environmental object graph comprising at least a subset of objects having object associations; wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a product object and at least a shopper object, in the first region, detecting an interaction event between the product object and the shopper object, and updating the environmental object graph whereby the product object is associated with the shopper object;
inspecting objects that are probabilistically associated with the shopper object and thereby generating a checkout list.
generating a checkout list from product objects associated with the shopper object in the environmental object graph.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 10,614,514. The following is a complete listing of the correspondence between the claims of the instant application and the claims of U.S. Patent 10,614,514.
Claims of Instant Application
1
2
3
4
5
8
9
11
13
14
15
16
17
19
20
Claims of U.S. Patent 10,614,514
1
2
3
4
5
1
1
6
1, 11, 14
1, 11, 12
1
1
1
1, 11, 12
1, 11, 12


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,595. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-20 of the instant application are obvious over patent claims 1-20 in that claims 1-20 of the patent are a variation of the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.
Instant Application 17/537,357
U.S. Patent 10,339,595
1. A method for expediting a checkout process comprising: collecting image data across an environment; 
1. A method for expediting a checkout process comprising: collecting image data across an environment; 

maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects in space and time across the environment, the environmental object graph comprising at least a subset of objects having probabilistic object associations;
maintaining an environmental object graph from the image data wherein the environmental object graph is a data representation of computer vision classified objects in space and time across the environment, the environmental object graph comprising at least a subset of objects having object associations; 
wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a first object and at least a shopper object, in the first region, detecting an interaction event between the first object and the shopper object, and updating the environmental object graph whereby the first object is probabilistically associated with the shopper object;
wherein maintaining the environmental object graph comprises at least one instance of: in a first region captured in the image data, classifying a first object and at least a shopper object, in the first region, detecting an interaction event between the first object and the shopper object, and updating the environmental object graph whereby the first object is associated with the shopper object;
inspecting objects that are probabilistically associated with the shopper object and thereby generating a checkout list.
inspecting objects that are associated with the shopper object and thereby generating a checkout list.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 10,339,595. Furthermore claims 2-20 of the instant application corresponds to claims 2-20, respectively, of U.S. Patent 10,339,595.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “probabilistically” in claims 1, 7, 10, and 13 is a relative term which renders the claim indefinite. The term “probabilistically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims describe, for example, updating an environmental graph whereby the first object is probabilistically associated with a shopper object and inspecting objects that are probabilistically associated with the shopper object. However, nowhere in the claims or specification is there a description on what probabilities a probabilistically association would be. No reference point is provided to allow one of ordinary skill in the art to determine what range of probabilities are encompassed. Since claims 1, 7, 10, and 13 are indefinite, dependent claims 2-6, 8, 9, 11, 12, 14, and 15 are also rendered indefinite.
Regarding claims 10 and 13, the acronym “EOG” is used with define what phrase is being abbreviated. The acronym should be spelled out to avoid any possible confusion now and in the future in the case where the acronym may refer to a different item or object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613